MODIFY and AFFIRM; and Opinion filed January 6, 2014.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00899-CR

                              MARKESHA TAYLOR, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-35448-R

                              MEMORANDUM OPINION
                           Before Justices O’Neill, Myers, and Brown
                                   Opinion by Justice Brown

       Markesha Taylor waived a jury and pleaded guilty to aggravated robbery with a deadly

weapon.    See TEX. PENAL CODE ANN. § 29.02(a) (West 2011).              The trial court assessed

punishment at six years’ imprisonment. The trial court’s judgment also includes an order that

appellant pay $244 in court costs. In two issues, appellant contends there is insufficient evidence

in the record to support the trial court’s order that she pay $244 in court costs, and the judgment

should be modified to reflect the sentence was the result of an open plea. We modify the trial

court’s judgment and affirm as modified.
         Appellant contends the evidence is insufficient to support the trial court’s judgment that

appellant pay $244 in court costs because the clerk’s record does not contain a bill of costs. The

State responds that the record contains sufficient evidence in support of a portion of the amount

of costs assessed by the trial court.

         If a criminal action is appealed, “an officer of the court shall certify and sign a bill of

costs stating the costs that have been accrued and send the bill of costs to the court to which the

action or proceeding is . . . appealed.” TEX. CODE CRIM. PROC. ANN. art. 103.006 (West 2006).

Costs may not be collected from the person charged with the costs until a written bill, containing

the items of cost, is produced and signed by the officer who charged the cost or the officer

entitled to receive payment for the cost. Id. art. 103.001.

         The clerk’s record in this case does not contain a copy of the bill of costs. We, however,

ordered the Dallas County District Clerk to file a supplemental record containing a certified bill

of costs associated with this case, and the clerk did so. See TEX. R. APP. P. 34.5(c)(1) (rules of

appellate procedure allow supplementation of clerk’s record if relevant items have been omitted).

Appellant’s complaint that the evidence is insufficient to support the imposition of costs because

the clerk’s record did not contain a bill of costs is now moot. See Coronel v. State, No. 05-12-

00493-CR, 2013 WL 3874446, at *4 (Tex. App.––Dallas July 29, 2013, pet. ref’d); Franklin v.

State, 402 S.W.3d 894, 895 (Tex. App.—Dallas 2013, no pet.). We overrule appellant’s first

issue.

         In her second issue, appellant asks us to modify the trial court’s judgment to reflect she

did not plead guilty pursuant to an agreement. The State responds that the judgment should be

modified as appellant has requested.




                                                 -2-
       The record shows appellant pleaded guilty to the charges in the indictment and went

“open” to the trial court as to punishment. The judgment, however, recites terms of a plea

bargain. Thus, the judgment is incorrect. We sustain appellant’s second issue. We modify the

judgment to show appellant entered an “open” guilty plea to the offense. See TEX. R. APP. P.

43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813
S.W.2d 526, 529–30 (Tex. App.─Dallas 1991, pet. ref’d).

       As modified, we affirm the trial court’s judgment.




                                                    /Ada Brown/
                                                    ADA BROWN
                                                    JUSTICE

Do Not Publish
TEX. R. APP. P. 47

130899F.U05




                                              -3-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


MARKESHA TAYLOR, Appellant                          Appeal from the 265th Judicial District
                                                    Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-00899-CR        V.                        F12-35448-R).
                                                    Opinion delivered by Justice Brown,
THE STATE OF TEXAS, Appellee                        Justices O’Neill and Myers participating.



       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       As modified, we AFFIRM the trial court’s judgment.



       Judgment entered January 6, 2014.




                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE




                                             -4-